— Appeals by the defendant, as limited by his motion, from three sentences of the Supreme Court, Nassau County (Calabrese, J.), imposed April 6, 2011, on the grounds, inter alia, that the sentences are illegal.
Ordered that the sentences are affirmed.
Contrary to the defendant’s contention, the sentences imposed were not illegal.
Although the defendant’s remaining contentions also survive an otherwise valid waiver of his right to appeal (see People v Seaberg, 74 NY2d 1 [1989]), they are without merit. Mastro, J.E, Florio, Balkin and Chambers, JJ., concur.